Citation Nr: 1023925	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for outpatient dental 
treatment, other than for dental caries, claimed as secondary 
to service-connected lymphoepithelial tumor of the left 
tongue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970 
and from June 1972 to April 1974.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Broken fillings, periodontal infections, receding gums, and 
the need for several crowns have been caused by a service-
connected disability.


CONCLUSION OF LAW

Broken fillings, periodontal infections, receding gums, and 
the need for several crowns are proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1712 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310, 3.381, 
17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Given the fully favorable decision contained herein, the 
Board finds that any discussion of the duties to notify and 
assist is unnecessary.

The Veteran is claiming entitlement to service connection for 
a dental disorder other than caries, for treatment purposes, 
as secondary to his service-connected lymphoepithelial tumor 
of the left tongue.  In this case, the Veteran has 
specifically stated that he is seeking entitlement to service 
connection for dental treatment only.  Therefore, the Board 
will confine this decision to discussion of that issue.

In an August 2005 written statement, R.D., M.D., the 
Veteran's radiation oncologist, recommended that the Veteran 
be allowed to have cleaning of his teeth four times a year 
due to issues of xerostomia and dental decay associated with 
the effects of the radiation used to treat his service-
connected cancer of the tongue.

An October 2005 written statement from J.F., the Veteran's 
private dentist, indicated that the Veteran had broken 
fillings, periodontal infections, receding gums, and a need 
for several crowns.  Dr. J.F. opined that the level of 
destruction and the sheer number of class five cavities were 
consistent with previous radiation therapy.

In an October 2005 written statement, V.K., the Veteran's 
private dentist, listed the dental disorders found on 
examination of the Veteran, which were the same as those 
noted by Dr. F and Dr. D.

In an August 2006 rating decision, the RO granted service 
connection for dental treatment purposes for dental caries, 
as secondary to a service-connected disability.  
Specifically, the dental caries were due to the Veteran's 
radiation treatment for tongue cancer.

In his October 2006 notice of disagreement, the Veteran 
indicated that, while service connection for dental treatment 
purposes was granted for dental caries, he believed that all 
of his dental conditions were related to his radiation 
therapy.  In a subsequent October 2006 written statement, the 
Veteran contended that he should have full dental coverage, 
not just for class five cavities.

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381.  As 
provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  While there were changes made to 38 C.F.R. 
§ 3.310, effective October 10, 2006, the Veteran's claim was 
filed prior to that date.  Therefore, the Board will apply 
the regulations in effect at that time, which favors the 
Veteran.

While the August 2006 rating decision indicates that service 
connection for dental treatment purposes for dental caries 
was granted, the scope of the award is somewhat unclear with 
respect to the exact treatment that the Veteran is entitled 
to receive.  Nevertheless, the Board finds that the October 
2005 written statement from J.F. lists a number of dental 
conditions and indicates that the level of destruction of the 
Veteran's teeth was consistent with radiation therapy.  This 
includes, as noted above, broken fillings, periodontal 
infections, receding gums, and the need for several crowns.  
This opinion was the basis of the RO's grant in August 2006.  
The Board finds that J.F.'s opinion establishes that these 
dental disorders are also due to his radiation treatment for 
service-connected cancer of the tongue.  Therefore, to the 
extent it is not already contemplated in the August 2006 
award, service connection for dental treatment purposes for 
broken fillings, periodontal infections, receding gums, and 
the need for several crowns, and any disorders stemming 
therefrom, is granted, secondary to service-connected 
disability, pursuant to 38 C.F.R. §§ 3.310, 3.381, 17.161(g).

The Board acknowledges the written statement from Dr. R. D., 
the Veteran's radiation oncologist.  While he recommends that 
the Veteran receive dental cleaning four times per year, the 
Board is not in a position to make a determination about this 
particular kind of treatment, as such is purely a medical 
question.  Furthermore, Dr. D. is not a dental expert, and 
the Board is confident that, in implementing this decision, 
VA will provide the Veteran with all dental treatment 
necessary to treat those disorders that are secondary to his 
radiation treatment.

In sum, to the extent it is not already contemplated in the 
August 2006 award, service connection for outpatient dental 
treatment purposes for broken fillings, periodontal 
infections, receding gums, and the need for several crowns, 
and any disorders stemming therefrom, is granted as secondary 
to the Veteran's service-connected lymphoepithelial tumor of 
the left tongue.   In reaching this conclusion, the benefit 
of the doubt doctrine has been appropriately applied. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for broken fillings, periodontal 
infections, receding gums, and the need for several crowns, 
and any dental disorders stemming therefrom, is granted, for 
dental treatment purposes.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


